—Order, Supreme Court, New York County (James Yates, J.), entered November 9, 2001, which denied petitioner’s application to annul respondent’s determination denying petitioner an economic hardship rent increase for five rent-controlled apartments it owns in a cooperative, unanimously affirmed, without costs.
*180It is not irrational for respondent to base hardship increases (NY City Rent and Eviction Regulations [9 NYCRR] § 2202.8) in favor of owners of cooperative shares on the income and expenses not of the particular shareholder seeking such an increase but rather of the entire building (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230-231). As the motion court noted, “a narrow snapshot” of petitioner’s income and expenses does not take into account the investment value of its shares and its purchase thereof “knowing full well that the income would be, for some period of time, limited.” Concur—Williams, P.J., Andrias, Lerner, Rubin and Friedman, JJ.